DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 25: change: “the hot reservoir” to --the hot-fluid reservoir--

Claim 1, lines 25-26: change “a cold fluid reservoir” to --the cold-fluid 

reservoir--

Claim 1, line 27: change “hot reservoir” to --hot-fluid reservoir--

Claim 1, lines 27-28: change “hot fluid reservoir” to --hot-fluid reservoir--

Claim 3, lines 5 and 7 change “cold reservoir” to --cold-fluid reservoir--

Claim 3, line 6: change “hot fluid reservoir” to --hot-fluid reservoir--

Claim 3, line 8: change “cold fluid reservoir” to --cold-fluid reservoir--

Claim 4, line 3: change “cold fluid reservoir” to --cold-fluid reservoir--

Claim 4, lines 5-7: change “hot fluid tank” to --hot-fluid reservoir--

Claim 4, line 7: change “cold fluid reservoir” to --cold-fluid reservoir--

Claim 5, line 2: change “cold reservoir” to --cold-fluid reservoir--

Claim 5, lines 3 and 7: change “hot fluid reservoir” to --hot-fluid reservoir--

Claim 5, lines 4-7: change “cold fluid reservoir” to --cold-fluid reservoir--

Claim 20, line 2: change “the hot fluid reservoir and cold fluid reservoir” to 

--the hot-fluid reservoir and the cold-fluid reservoir--

Conclusion
It is noted that numerous attempts were made to reach the attorney of record, Mr. Kincart, concerning the above amendments.  No return call was received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794